DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 22-26, 28, 40-41 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over Otsubo et al., US 2016/0071778 A1. 

Claims 22-23, 40-41. Otsubo discloses a semiconductor device (such as the one in fig. 1) comprising: 
-a substrate (item 1, fig. 1) formed by integrating an insulating member (item 12) and a cooling fin (item 54, fig. 1, [0028]); 
-a plate interconnection member (such as item 42/43, fig. 1); 
-and a semiconductor element (item 3) whose back face is bonded with a first solder (item 11, [0030]) to interconnection pattern formed on the insulating members of the substrate (item 1) and whose front face is bonded to the plate interconnection member (item 42/43) with a second solder (item 41, made of aluminum, fig. 1) so that the plate interconnection member correspond to the semiconductor element.  


According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Otsubo disclosed, for example, for example, Sn--Ag--Cu solder to have the first solder contains mainly Sn, 0.3-3 wt.% Ag and 0.5-1 wt.% Cu, and wherein when Al metal film is formed on the front face of the semiconductor element, the second solder contains mainly Sn, 0.3-2 wt.% Ag and 0.5-1 wt.% Cu, for its recognized suitability as semiconductor device to improve productivity and reliability, while a close contact between a cooling element and the insulating substrate is secured.

Claim 24. Otsubo discloses a semiconductor device (such as the one in fig. 1) comprising: 
-a substrate (item 1, fig. 1) formed by integrating an insulating member (item 12) and a cooling fin (item 54, fig. 1, [0028]); 
-a plate interconnection member (such as item 42/43, fig. 1);
-and a semiconductor element (item 3) whose back face is bonded with a first solder (item 11, [0030]) to interconnection pattern formed on the insulating members of the substrate (item 1) and whose front face is bonded to the plate interconnection member (item 42/43) with a second solder (item 41, made 
-wherein the substrate (item 3, as explained above) is provided with metal film formed on the interconnection pattern on the insulating member bonded to the back face of the semiconductor element with the first solder via the metal film, and the semiconductor element is provided with metal film formed on the back face bonded to the insulating member with the first solder via the metal film, and wherein at least either one of the metal film on the back face of the semiconductor element and the metal film on the interconnection pattern on the insulating member is formed of Ag or Cu, (as [0035] indicates that power semiconductor element 3 is firstly disposed on copper wiring 11 of insulating substrate 1 with a solder 31 interposed there-between, and they are heated so as to perform the die bonding).
Otsubo appears to not specify “wherein the first solder contains mainly Sn, 0.3-2 wt.% Ag and 0.5-1 wt.% Cu”. However, [0030] of Otsubo discloses that Power semiconductor element 3 is die-bonded to copper wiring 11 on insulating substrate 1 by using a solder (for example, Sn--Ag--Cu solder having a melting point of 217.degree. C.).
According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Otsubo disclosed, for example, for example, Sn--Ag--Cu solder to have the first solder contains mainly Sn, 0.3-2 wt.% Ag and 0.5-1 wt.% Cu”, for its recognized suitability as semiconductor device to improve productivity and reliability, while a close contact between a cooling element and the insulating substrate is secured. 

Claim 25. Otsubo discloses the semiconductor device according to Claim 24, above.

According to well-established patent law precedents (see, for example, M.P.E.P. § 2144.07), therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have formed the Otsubo disclosed, for example, for example, Sn--Ag--Cu solder to have the wherein the second solder contains mainly Sn, 0.3-3 wt.% Ag and 0.5-1 wt.% Cu”, for its recognized suitability as semiconductor device to improve productivity and reliability, while a close contact between a cooling element and the insulating substrate is secured.

Claim 26. Otsubo discloses the semiconductor device according to Claim 24, wherein the semiconductor element is provided with metal film formed on the front face of the semiconductor element bonded to the plate interconnection member with the second solder via the metal film, and the metal film on the front face of the semiconductor element is formed of Ag or Cu. This limitation would read through [0055] wherein is disclosed an aluminum wire bonding is used as wiring 41, the same effect can be obtained by using a copper wire bonding or an aluminum ribbon bonding as wire 41.

Claim 28. Otsubo discloses the semiconductor device according to Claim 22, wherein when the semiconductor device has plural semiconductor elements each being said semiconductor element, plural plate interconnection members each being said plate interconnection member are formed so as to correspond to the plurality of semiconductor elements, and a first plate interconnection member and a second plate interconnection member being said plate interconnection members are joined to each other with a resin connecting member. This limitation would read through the structure of fig. 1, items 3, 11, 41, and 6 and 51, as resin connecting member.

4.	Claim 29 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over Otsubo et al., US 2016/0071778 A1, in view of Soulier et al., US 20150145356 A1. 

Claim 29. Otsubo discloses the semiconductor device according to Claim 22, above. As noted, the process limitation of “wherein the substrate is formed by integrating the insulating member and the cooling fin by casting” invokes the product-by-process doctrine.  Product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps (MPEP § 2113).

Otsubo appears to not specify “wherein the substrate is formed by integrating the insulating member and the cooling fin by casting”. However, [0009] of Soulier et al., indicates that the housing for isolating the liquid cooling and the cooling fins are realised by sand casting such that the surface roughness of the exterior surface is well adapted for heat exchanges. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the substrate by integrating the insulating member and the cooling fin by casting such that the surface roughness of the exterior surface is well adapted for heat exchanges, and consequently, it induces improved logistics and production costs.

5.	Claim 30 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over Otsubo et al., US 2016/0071778 A1, in view of  Nagatomo et al., US 2015/0034367 A1.

Claim 30. Otsubo discloses the semiconductor device according to Claim 22, above.  As noted, the process limitation of “wherein the substrate is formed by integrating the insulating member and the 

Otsubo appears to not specify “wherein the substrate is formed by integrating the insulating member and the cooling fin by brazing”. However, [0167], table 2, of Nagatomo indicates that the "active metal brazing" "DBC", "TLP" and "Al--Si brazing" indicated in Table 4 refer to the same bonding methods as those described above in Example 1 and Table 2. Further, [0168] discloses the performing soldering by holding the structure in a H.sub.2 atmosphere at 200.degree. C. for 5 minutes and then at 300.degree. C. for 10 minutes, subsequently replacing the atmosphere with a N.sub.2 atmosphere, and then cooling the bonded structure. It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the substrate by integrating the substrate by integrating the insulating member and the cooling fin by brazing to provide a power module substrate, a power module substrate with a heat sink and a power module, which can promote the dissipation of heat from a heat-generating body such as an electronic component installed on the circuit layer, have excellent power cycle characteristics, and have superior reliability capable of suppressing cracking of the insulating substrate during cooling-heating cycle loading [0051] of Nagatomo. 

6.	Claim 31 is/are rejected under 35 U.S.C. 103(a) as being un-patentable over Otsubo et al., US 2016/0071778 A1, in view of Fujino et al., US 20150223316 A1.

Claim 31. Otsubo discloses the semiconductor device according to Claim 22, above.  
Otsubo appears to not specify “wherein the semiconductor element is formed of a wide-bandgap semiconductor material of either silicon carbide, gallium nitride based material, or diamond”.

 It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to form the semiconductor element with a wide-bandgap semiconductor material of either silicon carbide, gallium nitride based material, or diamond. Because the withstanding voltage and the allowable current density thereof are high, the electric power semiconductor device can be downsized. Moreover, because having a high heat resistance, a wide bandgap semiconductor element can be operated at a high temperature and hence it is made possible to downsize the heat radiation material and to replace water cooling by air cooling, [0060] of Fujino.
        				  Allowable Subject Matter
7.	Claim 27 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
(A)	Claim 27 contains allowable subject matter because none of references of record teach or suggest, either singularly or in combination, at least the limitation of wherein the substrate and the semiconductor element is bonded, with spacer being sandwiched between the substrate and the semiconductor element. 
                               Response to Arguments
8. 	Applicant's arguments filed 01/27/2022 have been fully considered but they are not persuasive. 
Applicant first avers with respect to claim 22, as disclosed in a non-limiting example of Applicants' as-filed specification, as shown in Figure 4, reproduced below, a shape of a shrinkage cavity developed in 

In response:
a) It is noted that the claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. 
For clarity, let’s reproduce claim 22 below:
Claim 22. A semiconductor device comprising: a substrate formed by integrating an insulating member and a cooling fin; a plate interconnection member; and a semiconductor element whose back face is bonded with a first solder to interconnection pattern formed on the insulating members of the substrate and whose front face is bonded to the plate interconnection member with a second solder so that the plate interconnection member correspond to the semiconductor element, wherein the first solder contains mainly Sn, 0.3-3 wt.% Ag and 0.5-1 wt.% Cu, and wherein when Al metal film is formed on the front face of the semiconductor element, the second solder contains mainly Sn, 0.3-2 wt.% Ag and 0.5-1 wt.% Cu.
Examiner believes that the limitation of “a shape of a shrinkage cavity developed in the chip-bottom solder”, page 2, ln 8-9, is not claimed in claim 22.  
Thus, Examiner believe that the present claim language of the limitation claimed would not place the application in condition for allowance.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILNER JEAN BAPTISTE whose telephone number is (571)270-7394. The examiner can normally be reached M-T 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 571-270-7877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/W.J/Examiner, Art Unit 2899                                                                                                                                                                                                        /DALE E PAGE/Supervisory Patent Examiner, Art Unit 2899